Citation Nr: 1532525	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-26 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for stroke residuals.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran originally made this claim in December 2006.  VA denied it in an August 2007 rating decision.  The Veteran did not appeal within a year.  In August 2008, shortly after a year had passed, the Veteran filed to reopen the claim.  VA declined to reopen the claim in an October 2008 rating decision.  The Veteran perfected an appeal of this decision.  In November 2012, the Board reopened and remanded the claim.  The claim now returns to the Board.  As the remand directives were not adequately fulfilled, the Board must remand once more.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the November 2012 remand, the Board noted that the record raised a duty to develop a claim for hypertension secondary to posttraumatic stress disorder (PTSD).  If a relationship was found, an opinion was to be rendered regarding the relationship between hypertension and the stroke residuals.  The examiner declined to do so, saying the Veteran had not been diagnosed with hypertension.  

The record shows the Veteran was noted to have hypertension in a VA outpatient treatment record from May 2002, although this appears to be a self-report.  Blood pressure taken that day was recorded as 150/94 and 150/96.  A July 2007 VA opinion also stated that "[g]iven the small vessel disease note on CT Brain elevated blood pressure (HTN) is also at least a contributing factor to the clinical and imaging findings."  The March 2013 examiner did not mention either of these notes of hypertension in her opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  On remand, the Veteran should be afforded an addendum opinion discussing these notes.  

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1), (2).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated relevant VA treatment records.    

2.  Solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.    

3.  After numbers 1 and 2 have been completed, the Veteran's file should be returned to the examiner who offered an opinion in March 2014 for an addendum opinion.  If that examiner is not available, the opinion should be solicited from another qualified examiner.  An examination should only be ordered if determined necessary by the examiner.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in the examination report.  

The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has ever had hypertension, and if so, whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated by (permanently worsened) his service-connected PTSD.  In offering this opinion, the examiner should specifically comment on the notes of hypertension in May 2002 and July 2007 VA records.  

If hypertension is found to be related to the Veteran's PTSD, the examiner should also opine whether it is at least as likely as not that the Veteran's stroke residuals were caused or aggravated by his hypertension.  

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

4.  After the development requested has been completed, the AOJ should review the examination report to ensure it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




